Citation Nr: 0738597	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-27 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946 and from September 1952 to October 1970, 
including combat service during World War II, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his spouse testified at a hearing before the 
undersigned in August 2007.  The Board finds that additional 
development is necessary given the additional theories of 
entitlement to service connection the veteran presented at 
the hearing.  Furthermore, because the RO has not addressed 
these additional theories of entitlement to service 
connection for skin cancer, remand is necessary for it to do 
so in order for the Board to avoid issuing a non-final 
decision.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315-16 
(2006) (holding that veteran's claim for service connection 
for the same condition but on two or more theories of 
entitlement constitute a single claim and finality does not 
attach until the Board has rendered a decision on all 
theories of entitlement).

The RO has adjudicated the veteran's claim only on the basis 
that his skin cancer was due to exposure to herbicides from 
service in the Republic of Vietnam, and has denied his claim 
on the basis that his skin cancer is not on the list of 
presumptive conditions.  In this regard, the Board notes that 
the availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The RO has also determined that direct service 
connection is not warranted because there is no evidence of 
treatment for skin cancer in service.  The Board notes, 
however, that in his claim the veteran also noted exposure to 
sunlight without sun block and "radar" exposure.  The RO 
has not directly addressed these contentions.

At the August 2007 hearing, the veteran raised for the first 
time the issue of service connection based upon exposure to 
ionizing radiation.  The veteran testified that he was in 
Japan during the occupation and had to wear a radiation badge 
during his time there.  In addition, the veteran raised again 
the issue of service connection based upon exposure to 
sunlight without the use of sun block.  Finally, the veteran 
raised the issue of presumptive service connection for 
chronic diseases based upon diagnosis and treatment for skin 
cancer within one year after his discharge from service in 
October 1970.  In light of the veteran's testimony, the Board 
finds that additional development and adjudication of his 
claim is necessary prior to the Board rendering a final 
decision.  

As to the veteran's claim of entitlement to service 
connection on the basis of exposure to ionizing radiation in 
Japan, the veteran initially raised this theory of 
entitlement at the August 2007 hearing, he has not been 
provided with the appropriate notice pursuant to the Veterans 
Claims Assistance of Act of 2000 (VCAA) as to what 
information and evidence is necessary to substantiate a claim 
for service connection based upon exposure to ionizing 
radiation.

Second, the Board notes that the veteran's service personnel 
records for his period of active duty from September 1944 to 
November 1946 are not of record.  These records are necessary 
to determine his assignments and duty locations in Japan.  
The Board notes that his DD Form 214 indicates he has an Army 
of Occupation of Japan medal, but this only puts him in Japan 
or on its offshore islands.  It does not indicate whether he 
was located anywhere near Hiroshima or Nagasaki.

Finally, once the above notice and development has been 
accomplished, it is necessary for the development procedures 
of 38 C.F.R. § 3.311 to be followed prior to adjudicating the 
veteran's claim based upon the theory of entitlement to 
service connection for skin cancer as due to exposure to 
ionizing radiation.  

As to the theories of entitlement to service connection for 
skin cancer due to exposure to sun in service and as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. §§ 3.307(a) and 3.309(a), the veteran 
testified that he was exposed to sunlight during his service, 
especially while stationed in Hawaii toward the end of his 
service.  The veteran and his spouse reported that the 
veteran saw a private doctor within one year of his discharge 
from service for skin cancer on his lip that was removed.  
Given the testimony as to his sun exposure during service, 
the Board finds that a VA skin examination must be provided 
to the veteran to obtain an opinion as to whether it is at 
least as likely as not that the veteran's skin cancer is 
related to exposure to the sun in service or to some other 
etiology or period of exposure.

In addition, the veteran should be asked to provide any 
medical evidence to support his contention that he is 
entitled to presumptive service connection based upon being 
treated for skin cancer within one year after his discharge 
from service.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the names, addresses and 
dates of treatment of all private 
medical care providers who treated him 
for skin cancer within one year of his 
October 1970 discharge from service.  
The veteran should be advised that he 
can either submit to VA himself these 
medical treatment records or any other 
medical evidence showing treatment for 
skin cancer during the relevant period, 
or he should complete release forms 
authorizing VA to request copies of the 
treatment records from the identified 
private medical care providers.  If the 
veteran provides completed release 
forms, then the identified treatment 
records should be requested.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
The veteran and his representative 
should be notified of unsuccessful 
efforts in this regard.

2.  Schedule the veteran for a VA skin 
examination to determine the nature, 
extent, onset and etiology of any skin 
disability found to be present, to 
specifically include skin cancer.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated testing should be performed.  
The examiner should opine whether it is 
at least as likely as not that any skin 
disability found to be present is 
related to or had its onset during 
service or within the first post-service 
year.  In offering this assessment, the 
examiner must comment on the veteran's 
herbicide, sun and direct incurrence 
theories of entitlement, to include 
stating whether the condition developed 
within a year of his discharge.  The 
examiner must set forth a complete 
rationale for any opinion in a legible 
report.

3.  If the examiner responds that it is 
less likely than not that the veteran 
has a skin disability that is related to 
in-service sun or herbicide exposure, or 
developed within the first post-service 
year, provide the veteran with VCAA 
notice of what information and evidence 
is necessary to substantiate a claim for 
service connection based upon exposure 
to ionizing radiation that is compliant 
with the current notice requirements.

4.  If the examiner responds that it is 
less likely than not that the veteran 
has a skin disability that is related to 
in-service sun or herbicide exposure, or 
developed within the first post-service 
year, contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service personnel records for 
the period of his Army service from 
September 1944 to November 1946.  If 
records are unavailable from any 
sources, a negative reply is requested.

5.  If the development requested in 
paragraphs 3 and 4 is undertaken, 
complete the development process 
outlined in 38 C.F.R. § 3.311.

6.  Then, the RO should readjudicate the 
veteran's appeal based on each of the 
four theories discussed above, if 
appropriate.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

